


114 S590 IS: Campus Accountability and Safety Act
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
114th CONGRESS1st Session
S. 590
IN THE SENATE OF THE UNITED STATES

February 26, 2015
Mrs. McCaskill (for herself, Mr. Heller, Mr. Blumenthal, Mr. Grassley, Mrs. Gillibrand, Ms. Ayotte, Mr. Warner, Mr. Rubio, Mr. Peters, Mrs. Capito, Mr. Whitehouse, Mr. Blunt, Mrs. Boxer, Mr. Reed, Ms. Stabenow, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To amend the Higher Education Act of 1965 and the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act to combat campus sexual violence, and for other purposes.


1.Short titleThis Act may be cited as the Campus Accountability and Safety Act. 2.Amendments to the Clery ActSection 485(f) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)) (known as the Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act) is amended—
(1)in paragraph (1)— (A)by inserting which shall include publication on the website of the institution and publication or mailings after through appropriate publications or mailings,;
(B)in subparagraph (C), by striking clause (ii) and inserting the following:  (ii)the memorandum of understanding between the institution and local law enforcement that is required under section 124 (or, if such requirement has been waived, a description of the working relationship of campus security personnel with State and local law enforcement agencies); and; and
(C)by adding at the end the following:  (K) (i)With respect to the criminal activity described in subparagraph (F)(i)(II), the eligible institution shall prepare for the annual security report that is due following 1 year after the date of enactment of the Campus Accountability and Safety Act, and annually thereafter, the following additions:
(I)The number of such incidents that were reported to the title IX coordinator (as defined in section 125(a)) or other higher education responsible employee (as defined in section 125(a)) of the institution. (II)Of those incidents in subclause (I), the number of victims who sought campus disciplinary action at the institution.
(III)Of those victims in subclause (II), the number of cases processed through the student disciplinary process of the institution. (IV)Of those cases in subclause (III), the number of accused individuals who were found responsible through the student disciplinary process of the institution.
(V)Of those cases in subclause (III), the number of accused individuals who were found not responsible through the student disciplinary process of the institution. (VI)A description of the final sanctions imposed by the institution for each incident for which an accused individual was found responsible through the student disciplinary process of the institution.
(VII)The number of student disciplinary proceedings at the institution that have closed without resolution since the previous annual security report. (ii)The Secretary shall provide technical assistance to eligible institutions to assist such institutions in meeting the requirements of this subparagraph.;
(2)by striking paragraph (7) and inserting the following;  (7) (A)The statistics described in clauses (i) and (ii) of paragraph (1)(F)—
(i)shall not identify victims of crimes or persons accused of crimes; and (ii)shall be compiled in accordance with the following definitions:
(I)For the offenses of domestic violence, dating violence, and stalking, such statistics shall be compiled in accordance with the definitions used in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)). (II)For offenses not described in subclause (I), such statistics shall be compiled in accordance with—
(aa)either the National Incident-Based Reporting System or the Uniform Crime Reporting Program of the Federal Bureau of Investigation, if a definition is available; and (bb)if an offense is not defined in either the National Incident-Based Reporting System or the Uniform Crime Reporting Program of the Federal Bureau of Investigation, a definition provided by the Secretary.
(B)The Secretary shall establish and make publicly available a definition for any offense that— (i)is required to be reported in accordance with paragraph (1)(F);
(ii)is not an offense described in subparagraph (A)(ii)(I); and (iii)is not defined in either the National Incident-Based Reporting System or the Uniform Crime Reporting Program of the Federal Bureau of Investigation.;
(3)in paragraph (8)(B)— (A)in clause (i)—
(i)in the matter preceding subclause (I), by inserting , developed in consultation with local, State, or national sexual assault, dating violence, domestic violence, and stalking victim advocacy, victim services, or prevention organizations, and local law enforcement, after Education programs; and (ii)in subclause (I)(aa), by inserting , including the fact that these are crimes for the purposes of this subsection and reporting under this subsection, and the institution of higher education will, based on the victim’s wishes, cooperate with local law enforcement with respect to any alleged criminal offenses involving students or employees of the institution of higher education after stalking; and
(B)in clause (iv)— (i)by redesignating subclauses (II) and (III) as subclauses (III) and (IV), respectively;
(ii)by inserting after subclause (I) the following:  (II)the institution will comply with the requirements of section 125(b), and shall include a description of such requirements;; and
(iii)in subclause (IV), as redesignated by clause (i)— (I)in item (aa), by inserting , within 24 hours of such determination after sexual assault, or stalking;
(II)in item (cc), by inserting within 24 hours of such change after results become final; and (III)in item (dd), by inserting within 24 hours of such determination after results become final;
(4)by redesignating paragraph (18) as paragraph (22); and (5)by inserting after paragraph (17) the following:

(18)Each individual at an institution of higher education who is designated as a higher education responsible employee, (as defined in section 125(a)), shall be considered a campus security authority, as defined in section 668.46(a) of title 34, Code of Federal Regulations. (19) (A)The Secretary shall, in consultation with the Attorney General, develop, design, and administer through an online portal, a standardized online survey of students regarding their experiences with sexual violence and harassment. The survey shall not include any personally identifiable information. The Secretary shall develop such survey tool using best practices from peer-reviewed research measuring sexual violence and harassment. The survey shall be fair and unbiased, scientifically valid and reliable, and meet the highest standards of survey research. Survey questions shall be designed to gather information on survivor experiences, and shall therefore use trauma-informed language to prevent retraumatization
(B)Each institution shall administer the survey described in subparagraph (A) every 2 years. In addition to the standardized questions developed by the Secretary, institutions may request additional information from students that would increase the institutions’ understanding of school climate factors unique to their campuses. If an institution is granted approval to do so by the Secretary, an institution may administer such survey through a third party. (C)The Secretary shall require each institution participating in any program under this title to ensure that an adequate, random, and representative sample size of students (as determined by the Secretary) enrolled at the institution complete the survey described in subparagraph (A) in accordance with this paragraph and beginning not later than 1 year after the date of enactment of the Campus Accountability and Safety Act.
(D)Responses to the survey shall be submitted confidentially and shall not be included in crime statistics reported under this subsection. (E)The survey described in subparagraph (A) shall include the following:
(i)Questions designed to determine the incidence and prevalence of sexual violence, dating violence, domestic violence, and stalking. (ii)Questions regarding whether students know about institutional policies and procedures.
(iii)Questions designed to determine, if victims reported violence— (I)to whom the violence was reported and what response the victim may have received; and
(II)whether the victim was informed of, or referred to, national, State, local, or on-campus resources. (iv)Questions regarding contextual factors, such as whether force, incapacitation, or coercion was involved.
(v)Questions to determine whether an accused individual was a student. (vi)Questions to determine whether a victim reported an incident to State or local law enforcement.
(vii)Questions to determine why the victim chose to report or not report an incident to State or local law enforcement. (viii)Other questions as determined by the Secretary.
(F)Beginning not later than 2 years after the date of enactment of the Campus Accountability and Safety Act, the Secretary shall prepare a biannual report on the information gained from the survey under this paragraph and publish such report on the website of the Department and submit such report to Congress. The report shall include campus-level data for each school and attributed by name of each campus in a manner that permits comparisons across schools and campuses. (G)Each institution subject to this subsection shall publish the campus-level results of the survey under this paragraph on the website of the institution and in the annual security report required under this subsection for the campuses affiliated with the institution.
(20)Not later than 180 days after the date of enactment of the Campus Accountability and Safety Act, the Assistant Secretary for Postsecondary Education of the Department and the Assistant Secretary for Civil Rights of the Department shall jointly develop and make publicly available guidance regarding the intersection between this subsection and title IX of the Education Amendments of 1972, in order to clarify how the provisions of this subsection and such title shall be carried out. The guidance shall include clarifying language on how this subsection and such title IX interact pertaining to sexual violence, and shall clarify and resolve any potential discrepancies or inconsistencies between this subsection and such title. (21)Notwithstanding any other provision of this Act, upon determination, after reasonable notice and opportunity for a hearing, that an eligible institution has violated or failed to carry out any provision of this subsection, or agreement made to resolve a compliance review under this subsection, or any regulation prescribed under this subsection, the Secretary may impose a civil penalty upon such institution not to exceed $150,000, which shall be adjusted for inflation annually, for each violation or misrepresentation, or per month a survey is not completed at the standard required. The Secretary shall use any such civil penalty funds to carry out the grant program established under section 8 of the Campus Accountability and Safety Act.. 
3.Coordination with local law enforcement
(a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:  124.Coordination with local law enforcement (a)Memoranda of understandingEach institution of higher education that receives funds under this Act, shall enter into a memorandum of understanding with each law enforcement agency that has jurisdiction to report as a first responder to a campus of the institution (excluding a campus located outside the United States) to clearly delineate responsibilities and share information, in accordance with applicable Federal confidentiality laws, about certain serious crimes, including sexual violence, occurring against students of the institution or against other individuals on the campus of the institution.
(b)ReviewEach institution of higher education shall review the memorandum of understanding under this section with each law enforcement agency every 2 years. As part of the review process, the institution shall contact each law enforcement agency to discuss how changes in policies or procedures at either the institution of higher education or the law enforcement agency may impact the provisions of the memorandum of understanding. If changes in policies or procedures are identified that impact the provisions of the memorandum of understanding, the institution of higher education and the law enforcement agency shall update the memorandum of understanding as necessary. (c)ContentsEach memorandum of understanding described under this section shall include—
(1)delineation and sharing protocols of investigative responsibilities; (2)protocols for investigations, including standards for notification and communication and measures to promote evidence preservation;
(3)agreed upon training and requirements for the institution on issues related to sexual violence; (4)a method of sharing information about specific crimes, when authorized or requested to do so by a victim who has been fully and accurately informed about what procedures shall occur if the information is shared; and
(5)a method of sharing information about specific crimes anonymously, when authorized or requested to do so by a victim who has been fully and accurately informed about what procedures shall occur if the information is shared, in order to better protect overall campus safety. (d)Penalty (1)In GeneralThe Secretary—
(A)may impose a civil penalty of not more than 1 percent of an institution's operating budget, as defined by the Secretary, each year that the institution of higher education fails to carry out the requirements of this section, by the date that is 1 year after the date of enactment of the Campus Accountability and Safety Act; and (B)if the conditions described in paragraph (3) have been met, shall waive the penalty pursuant to such paragraph.
(2)DistributionAny civil monetary penalty or monetary settlement collected under this subsection shall be used to carry out the grant program established under section 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b). (3)Waiver (A)In generalIf a local law enforcement agency refuses to enter into a memorandum of understanding under this section, the Secretary shall waive the penalty if the Secretary determines that the following conditions have been met—
(i)the institution has explained why the institution was unable to obtain an agreement; (ii)the institution has demonstrated that the institution acted in good faith; and
(iii)the institution has submitted to the Secretary a copy of the institution’s final proposed memorandum of understanding that was submitted to a law enforcement agency that was ultimately rejected. (B)Referral to department of justiceThe Secretary shall refer to the Attorney General a copy of each waiver granted under subparagraph (A) and the reason (as determined by the Secretary) for why local law enforcement refuses to enter into a memorandum of understanding.
(C)Administrative reviewIf the Secretary does not grant a waiver under subparagraph (A), the institution may submit additional information to receive such waiver. If, after submitting additional information, the Secretary still does not grant a waiver, the decision of the Secretary shall be subject to review pursuant to section 706(2)(A) of title 5, United States Code. (4)Voluntary resolutionNothing in this subsection shall prevent the Secretary from entering into a voluntary resolution with an institution of higher education that fails to carry out the requirements of this section, by the date that is 1 year after the date of enactment of the Campus Accountability and Safety Act.
(5)Adjustment to penaltiesAny civil penalty under this subsection may be reduced by the Secretary. In determining the amount of such penalty, or the amount agreed upon in compromise, the Secretary shall consider the appropriateness of the penalty to the size of the operating budget of the educational institution subject to the determination, the gravity of the violation or failure, and whether the institution committed the violation or failure intentionally, negligently, or otherwise.. (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of enactment of this Act.
(c)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the provisions of this section and the amendment made by this section in accordance with the requirements described under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a). 4.University support for survivors of sexual violence (a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is further amended by adding after section 124 (as added by section 3), the following:

125.University support for survivors of sexual violence
(a)Definitions
(1)Higher education responsible employeeIn this subsection, the term ‘higher education responsible employee’ means an employee of an institution of higher education who— (A) (i)has the authority to take action to redress sexual harassment; or
(ii)has the duty to report sexual harassment or any other misconduct by students or employees to appropriate school officials; (B)has completed the training requirements described in subsection (b)(5) or agrees to complete such training within a reasonable time after being designated as a higher education responsible employee; and
(C)shall be responsible for assisting the title IX coordinator or designee with providing a student or employee who reports that the student or employee has been a victim of sexual harassment, including, sexual violence, whether the offense occurred on or off campus, with a written explanation of the student’s or employee’s rights and options, as described in clauses (ii) through (vii) of section 485(f)(8)(B). (2)Title IX coordinatorIn this subsection, the term Title IX Coordinator has the meaning given to the individual designated as a responsible employee in section 106.8(a) of title 34, Code of Federal Regulations, as such section is in effect on the date of enactment of the Campus Accountability and Safety Act.
(3)Victim-centered, trauma-informed interview techniquesIn this section, the term ‘victim-centered, trauma-informed interview techniques’ means asking questions of a student or employee who reports that the student or employee has been a victim of sexual harassment, sexual assault, domestic violence, dating violence, or stalking, in a manner that is focused on the experience of the victim, that does not judge or blame the reporting student or employee for the alleged assault, and that is informed by evidence-based research on the neurobiology of trauma. The victim shall be given the option to have the interview recorded and to receive a copy of the recorded interview. (b)Campus security policyEach institution of higher education that receives funds under this Act, shall establish a campus security policy that includes the following:
(1)Confidential advisorsThe designation of 1 or more confidential advisors at the institution to whom non-employee victims of sexual harassment, domestic violence, dating violence, sexual assault, or stalking can report, including anonymously, which shall be part of a policy that complies with the following: (A)The advisor—
(i)shall not be an undergraduate student, a full-time graduate student, an employee designated as a higher education responsible employee, or the title IX coordinator; and (ii)may have other roles at the institution.
(B)The Secretary shall designate categories of employees that may serve as confidential advisors, such as health care staff, clergy, staff of a women's center, or other such categories. Such designation shall not preclude the institution from designating other employees or partnering with national, State, or local victim services organizations to serve as confidential advisors or to serve in other confidential roles. (C)The confidential advisor shall complete the training requirements described in paragraph (5).
(D)The Secretary shall develop online training materials, in addition to the training required under subparagraph (C) not later than 1 year after the date of enactment of the Campus Accountability and Safety Act, for the training of confidential advisors. (E)The confidential advisor shall inform the victim—
(i)of the victim’s rights; (ii)of the victim's reporting options, including the option to notify a higher education responsible employee, the option to notify local law enforcement, and any other reporting options;
(iii)if reasonably known, of the potential consequences of the reporting options described in clause (ii); and (iv)that the institutional student disciplinary proceeding has limited jurisdiction, scope, and available sanctions, and should not be considered a substitute for the criminal justice process.
(F)The confidential advisor may, as appropriate— (i)serve as a liaison between a victim and a higher education responsible employee or local law enforcement, when directed to do so by a victim who has been fully and accurately informed about what procedures shall occur if information is shared; and
(ii)assist a victim in contacting and reporting to a higher education responsible employee or local law enforcement. (G)The confidential advisor shall be authorized by the institution to liaise with appropriate staff at the institution to arrange reasonable accommodations through the institution to allow the victim to change living arrangements or class schedules, obtain accessibility services, or arrange other accommodations.
(H)The confidential advisor shall be authorized to accompany the victim, when requested to do so by the victim, to interviews and other proceedings of a campus investigation and institutional disciplinary proceedings. (I)The confidential advisor shall also advise the victim of, and provide written information regarding, both the victim’s rights and the institution’s responsibilities regarding orders of protection, no contact orders, restraining orders, or similar lawful orders issued by the institution or a criminal, civil, or tribal court.
(J)The confidential advisor shall not be obligated to report crimes to the institution or law enforcement in a way that identifies a victim or an accused individual, unless otherwise required to do so by State law. The confidential advisor shall, to the extent authorized under State law, provide confidential services to students. Any requests for accommodations, as described in subparagraph (G), made by a confidential advisor shall not trigger an investigation by the institution, even if the confidential advisor deals only with matters relating to sexual assault. (K)The institution shall designate as a confidential advisor an individual who has protection under State law to provide privileged communication. The institution may partner with an outside victim services organization, such as a community-based rape crisis center or other community-based sexual assault service provider, to provide the services described in this paragraph.
(L)The confidential advisor shall collect and report statistics in accordance with the requirements of section 485(f). The confidential advisor shall not include personally identifying information or jeopardize the confidentiality of a victim or an accused individual when reporting such statistics. (M)The institution shall appoint an adequate number of confidential advisors not later than the earlier of—
(i)1 year after the Secretary determines through a negotiated rulemaking process what an adequate number of confidential advisors is for an institution based on its size; or (ii)3 years after the date of enactment of the Campus Accountability and Safety Act.
(N)Each institution that enrolls fewer than 1000 students may partner with another institution in their region or State to provide the services described in this paragraph. (2)Information on the institution's websiteThe institution shall list on its website—
(A)the name and contact information for the confidential advisor; (B)reporting options for victims of a sex offense, domestic violence, dating violence, sexual assault, or stalking;
(C)the process of investigation and disciplinary proceedings of the institution; (D)the process of investigation and adjudication of the criminal justice system;
(E)potential reasonable accommodations that the institution may provide to a victim, as described in paragraph (1)(G); (F)the telephone number and website address for a local, State, or national hotline providing information to sexual violence victims (which shall be clearly communicated on the website and shall be updated on a timely basis); and
(G)the name and location of the nearest medical facility where an individual may have a rape kit administered by a trained sexual violence forensic nurse, including information on transportation options and available reimbursement for a visit to such facility. (3)Online reportingThe institution may provide an online reporting system to collect anonymous disclosures of crimes and track patterns of crime on campus. An individual may submit an anonymous report about a specific crime to the institution using the online reporting system, but the institution is only obligated to investigate a specific crime if an individual decides to report the crime to a higher education responsible employee or law enforcement. If the institution uses an online reporting system, the online system shall also include information about how to report a crime to a higher education responsible employee and to law enforcement and how to contact a confidential advisor.
(4)Amnesty policyThe institution shall provide an amnesty policy for any student who reports, in good faith, sexual violence to a higher education responsible employee, such that the reporting student will not be sanctioned by the institution for a non-violent student conduct violation, such as underage drinking, that is revealed in the course of such a report. (5)Training (A)In GeneralNot later than 1 year after the date of enactment of the Campus Accountability and Safety Act, the Secretary, in coordination with the Attorney General and in consultation with national, State, or local victim services organizations, shall develop a program for training—
(i)each individual who is involved in implementing an institution of higher education’s student grievance procedures, including each individual who is responsible for resolving complaints of reported sex offenses or sexual misconduct policy violations; and (ii)each employee of an institution of higher education who has responsibility for conducting an interview with an alleged victim of sexual assault.
(B)ContentsSuch training shall include— (i)information on working with and interviewing persons subjected to sexual violence;
(ii)information on particular types of conduct that would constitute sexual violence, regardless of gender, including same-sex sexual violence; (iii)information on consent and the affect that drugs or alcohol may have on an individual's ability to consent;
(iv)the effects of trauma, including the neurobiology of trauma; (v)training regarding the use of victim-centered, trauma-informed interview techniques;
(vi)cultural awareness training regarding how sexual violence may impact students differently depending on their cultural background; and (vii)information on sexual assault dynamics, sexual assault perpetrator behavior, and barriers to reporting.
(C)Institutional trainingEach institution shall ensure that the individuals and employees described in subparagraph (A) receive the training described in this paragraph not later than the July 15 that is one year after the date that the training program has been developed by the Secretary in accordance with subparagraph (A). (6)Uniform campus-wide process for student disciplinary proceeding relating to claim of sexual violenceEach institution of higher education that receives funds under this Act—
(A)shall establish and carry out a uniform process (for each campus of the institution) for student disciplinary proceedings relating to any claims of sexual violence against a student who attends the institution; and (B)shall not carry out a different disciplinary process on the same campus for a matter of sexual violence, or alter the uniform process described in subparagraph (A), based on the status or characteristics of a student who will be involved in that disciplinary proceeding, including characteristics such as a student’s membership on an athletic team, academic major, or any other characteristic or status of a student.
(7)Information about the title IX coordinatorThe institution shall submit, annually, to the Office for Civil Rights of the Department of Education and the Civil Rights Division of the Department of Justice, the name and contact information for the title IX coordinator, including a brief description of the coordinator’s role and the roles of other officials who may be contacted to discuss or report sexual harassment, and documentation of training received by the title IX coordinator. The educational institution shall provide updated information to the Office for Civil Rights of the Department of Education and the Civil Rights Division of the Department of Justice not later than 30 days after the date of any change. (8)Written notice of institutional disciplinary processThe institution shall provide both the accuser and the accused student with written notice of the institution's decision to proceed with an institutional disciplinary process regarding an allegation of sexual misconduct within 24 hours of such decision, and sufficiently in advance of a disciplinary hearing to provide both the victim and the accused student with the opportunity to meaningfully exercise the due process rights afforded to them under institutional policy. The written notice shall include the following:
(A)The existence of a complaint, the nature of the conduct upon which the complaint is based, and the date on which the alleged incident occurred. (B)A summary of the process for the disciplinary proceeding, including the estimated timeline from initiation to final disposition.
(C)The rights and due process protections available to the victim and the accused student, including those described in section 485(f)(8)(B)(iv) and any other rights or due process protections that the victim or the accused student may have under the institution's policies. (D)A copy of the institution’s applicable policies, and, if available, related published informational materials.
(E)Name and contact information for an individual at the institution, who is independent of the disciplinary process, to whom the victim and the accused student can submit questions about any of the information described in the written notice. (9)Written notice of disciplinary determinationThe institution shall provide the accuser and the accused student with written notification of the determination of responsibility that is made by the disciplinary board, and any sanctions, within 24 hours of such determination. Such notification shall include information about the processes for appealing the determination.
(c)Penalties
(1)Penalty relating to confidential advisorsThe Secretary may impose a civil penalty of not more than 1 percent of an institution’s operating budget, as defined by the Secretary, for each year that the institution fails to carry out the requirements of such paragraph following the effective date described in section 4(b)(1) of the Campus Accountability and Safety Act. (2)Other provisionsThe Secretary may impose a civil penalty of not more than 1 percent of an institution’s operating budget, as defined by the Secretary, for each year that the institution fails to carry out the requirements of such paragraphs following the effective date described in section 4(b)(2) of the Campus Accountability and Safety Act.
(3)Voluntary resolutionNotwithstanding any other provision of this section, the Secretary may enter into a voluntary resolution with an institution of higher education that is subject to a penalty under this subsection. (4)Adjustment to penaltiesAny civil penalty under this subsection may be reduced by the Secretary. In determining the amount of such penalty, or the amount agreed upon in compromise, the Secretary of Education shall consider the appropriateness of the penalty to the size of the operating budget of the educational institution subject to the determination, the gravity of the violation or failure, and whether the violation or failure was committed intentionally, negligently, or otherwise..
(b)Effective dates
(1)Confidential advisorParagraph (1) of section 125(b) of the Higher Education Act of 1965, as added by subsection (a), shall take effect on the date that is the earlier of— (A)1 year after the Secretary of Education determines through a negotiated rulemaking process what an adequate number of confidential advisors is for an institution based on an institution's size; or
(B)3 years after the date of enactment of this Act. (2)Other provisionsParagraphs (2) through (9) of section 125(b) of the Higher Education Act of 1965, as added by subsection (a), shall take effect on the date that is 1 year after the date of enactment of this Act.
(c)Negotiated rulemakingThe Secretary of Education shall establish regulations to carry out the provisions of this section, and the amendment made by this section, in accordance with the requirements described under section 492 of the Higher Education Act of 1965 (20 U.S.C. 1098a). 5.Transparency and training materialsPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is further amended by adding after section 125 (as added by section 4), the following:

126.Transparency and training materials
(a) WebsiteThe Secretary shall establish a title IX higher education website that includes the following: (1)The name and contact information for the title IX coordinator for each institution of higher education receiving funds under this Act, and a brief description of the title IX coordinator’s role and the roles of other officials who may be contacted to discuss or report sexual harassment.
(2)The Department’s pending investigations, enforcement actions, letters of finding, final resolutions, and voluntary resolution agreements for all complaints and compliance reviews under title IX of the Education Amendments of 1972 (20 U.S.C. 1681) related to sexual harassment. The Secretary shall indicate whether the investigation, action, letter, resolution, or agreement is based on a complaint or compliance review. The Secretary shall make the information under this subsection available regarding a complaint once the Office for Civil Rights of the Department receives a written complaint, and conducts an initial evaluation, and has determined that the complaint should be opened for investigation of an allegation that, if substantiated, would constitute a violation of such title IX. In carrying out this subsection, the Secretary shall ensure that personally identifiable information is not reported and shall comply with section 444 of the General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974. (b)Training materials for university personnelNot later than 1 year after the date of enactment of the Campus Accountability and Safety Act, the Secretary shall develop online training materials for the training of higher education responsible employees, title IX coordinators, and individuals involved in implementing an institution of higher education’s student conduct grievance procedures..
6.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (12) and inserting the following:  (12)The institution certifies that—
(A)the institution is in compliance with the requirements of section 124 regarding coordination with local law enforcement; (B)the institution has established support for survivors of sexual violence that meets the requirements of section 125;
(C)the institution has established a campus security policy; and (D)the institution has complied with the disclosure requirements of section 485(f)..
7.Training for campus personnel on victim-centered trauma-informed interview techniquesSection 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) is amended— (1)in subsection (a)(2), by striking $300,000 and inserting $500,000;
(2)in subsection (b), by adding at the end the following;  (11)To train campus personnel in how to use victim-centered, trauma-informed interview techniques.; and
(3)in subsection (g)— (A)by striking In this section and inserting (1) In general.—In this section; and
(B)by adding at the end the following;  (2)Victim-centered, trauma-informed interview techniquesIn this section, the term ‘victim-centered, trauma-informed interview techniques’ means asking questions of a student or employee who reports that the student or employee has been a victim of sexual harassment, sexual assault, domestic violence, dating violence, or stalking, in a manner that is focused on the experience of the victim, that does not judge or blame the reporting student or employee for the alleged assault, and that is informed by evidence-based research on the neurobiology of trauma. The victim shall be given the option to have the interview recorded and to receive a copy of the recorded interview..
8.Grants to improve prevention and response to sexual harassment, sexual assault, domestic violence, dating violence and stalking on campusTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a) is amended by adding at the end the following:  BBGrants for institutions to address sexual harassment, sexual assault, and other violence and harassment on campus 899.Grants for institutions to address sexual harassment, sexual assault, and other violence and harassment on campus (a)Grants authorized (1)In generalThe Secretary is authorized to award grants to institutions of higher education, on a competitive basis as described in paragraph (2), to enhance the ability of such institutions to address sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus.
(2)Award basisThe Secretary shall award grants under this section, on a competitive basis, as funds become available through the payment of penalties by institutions of higher education under sections 485(f)(21) of this Act and sections 3 and 4 of the Campus Accountability and Safety Act. (3)Prohibition; ineligible institutions (A)No reservation for administrative expensesFunds awarded under this section shall not be reserved for administrative expenses.
(B)Ineligible institutions
(i)ViolationsAn institution of higher education shall not be eligible to receive a grant under this section if the institution is found by the Department of Education, at the time of application for a grant under this section, to be in violation of— (I)title IX of the Education Amendments of 1972 (20 U.S.C. 1681); or
(II)section 485(f). (ii)Multiple grantsAn institution of higher education that has received a grant award under section 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b) in any of the previous 3 grant funding cycles shall not be eligible for a grant award under this section.
(4)PreferenceIn awarding grants under this section, the Secretary shall give preference to those institutions of higher education— (A)with the smallest endowments or the lowest tuition rates, as compared to all institutions receiving funds under this Act; and
(B)that have demonstrated a strong commitment to prioritizing tackling the problem of campus sexual assault on their campuses, which may be demonstrated by providing documentation of actions by the administration of such institution such as— (i)establishing a working group on campus that includes the participation of administration officials and students to analyze and strategize improvements to the way the institution prevents and responds to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus;
(ii)organizing a series of listening sessions on campus to gather feedback and ideas from the campus community on how to improve the way the institution prevents and responds to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus; (iii)hosting a conference that brings together academic researchers to present and share ideas and research regarding sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus; or
(iv)other documented efforts beyond the requirements of Federal or State law that the administration of the institution of higher education has initiated in order to better understand the prevalence of sexual harassment, sexual assault, domestic violence, dating violence and stalking on campus and analyze and improve how the institution of higher education responds to such incidents. (5)Amount of grantsThe Secretary, through the Assistant Secretary of the Office for Civil Rights, shall award the grants under this section in an amount of not more than $500,000 for each institution of higher education.
(6)Equitable participationThe Secretary shall make every effort to ensure— (A)the equitable participation of private and public institutions of higher education in the activities assisted under this section;
(B)the equitable geographic distribution of grants under this section among the various regions of the United States; and (C)the equitable distribution of grants under this section to Tribal Colleges or Universities (as defined under section 316(b)) and historically Black colleges or universities.
(7)DurationThe Secretary shall award each grant under this Act for a period of not more than 5 years. (b)Use of grant funds (1)Grant funds awarded under this section shall be used to research best practices for preventing and responding to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus and to disseminate such research to peer institutions and the Department. Such research may include a focus on one or more of the following purposes:
(A)Strengthening strategies to combat sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus. (B)Strengthening victim services for incidents involving sexual harassment, sexual assault, domestic violence, dating violence, or stalking, on campus, which may involve partnerships with community-based victim services agencies.
(C)Strengthening prevention education and awareness programs on campus regarding sexual harassment, sexual assault, domestic violence, dating violence, and stalking. (2)Grant funds awarded under this section may be used for one or more of the following purposes:
(A)Evaluating and determining the effectiveness of victim services and education programs in reaching all populations that may be subject to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus. (B)Training campus administrators, campus security personnel, and personnel serving on campus disciplinary boards on campus policies, protocols, and services to respond to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus, which shall include instruction on victim-centered, trauma-informed interview techniques and information on the neurobiological effects of trauma and stress on memory.
(C)Developing, expanding, or strengthening victim services programs and population specific services on the campus of the institution, including programs providing legal, medical, or psychological counseling for victims of sexual harassment, sexual assault, domestic violence, dating violence, and stalking, and to improve delivery of victim assistance on campus, including through the services of the confidential advisor (as defined in section 125(a)). (D)Developing or adapting and providing developmentally and culturally appropriate and linguistically accessible print or electronic materials regarding campus policies, protocols, and services related to the prevention of and response to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus.
(E)Developing and implementing prevention education and awareness programs on campus regarding sexual harassment, sexual assault, domestic violence, dating violence, and stalking. (c)Applications (1)In generalIn order to be eligible for a grant under this section for any fiscal year, an institution of higher education shall submit an application to the Secretary at such time and in such manner as the Secretary shall prescribe.
(2)ContentsEach application submitted under paragraph (1) shall— (A)describe the need for grant funds and the plan for implementation for any of the activities described in subsection (b);
(B)describe the characteristics of the population being served, including type of campus, demographics of the population, and number of students; (C)describe how underserved populations in the campus community will be adequately served, including the provision of relevant population specific services;
(D)provide measurable goals and expected results from the use of the grant funds; (E)provide assurances that the Federal funds made available under this section shall be used to supplement and, to the extent practical, increase the level of funds that would, in the absence of Federal funds, be made available by the institution or organization for the activities described in subsection (b); and
(F)include such other information and assurances as the Secretary reasonably determines to be necessary. (d)Reports (1)Grantee reporting (A)Annual reportEach institution of higher education receiving a grant under this section shall submit a performance report to the Secretary beginning 1 year after receiving the grant and annually thereafter. The Secretary shall suspend funding under this section for an institution of higher education if the institution fails to submit such a report.
(B)Final reportUpon completion of the grant period under this section, the grantee institution shall file a final performance report with the Secretary explaining the activities carried out under this section together with an assessment of the effectiveness the activities described in subsection (b). (2)Report to congressNot later than 180 days after the end of the grant period under this section, the Secretary shall submit to Congress a report that includes—
(A)the number of grants, and the amount of funds, distributed under this section; (B)a summary of the activities carried out using grant funds and an evaluation of the progress made under the grant; and
(C)an evaluation of the effectiveness of programs funded under this section.. 9.Administrative actionSection 901 of the Education Amendments of 1972 (20 U.S.C. 1681) is amended by adding at the end the following:

(d)ClarificationNothing in the Campus Accountability and Safety Act, or any amendment made by such Act, shall reduce or interfere with the rights and remedies provided for and available under this title. (e)Time for filing administrative complaintsComplaints filed with the Office for Civil Rights of the Department of Education with regards to sexual violence shall be considered timely when they are filed not later than 180 days after the date of graduation or disaffiliation with the institution.
(f)Department of education and department of justice civil penalties for institutions of higher education
(1)In generalUpon determination, after reasonable notice and opportunity for a hearing, that an educational institution that is an institution of higher education has violated or failed to carry out any provision of this section in a factual circumstance related to sexual violence or any regulation prescribed under this section related to sexual violence, the Secretary of Education or Attorney General, may impose a civil penalty upon such institution of not more than 1 percent of the institution’s 1-year operating budget, as defined by the Secretary of Education, for each violation or failure. A civil penalty shall not interfere with— (A)the Secretary’s or Attorney General’s ability to seek or enter into a voluntary resolution agreement with an institution of higher education;
(B)the Attorney General’s litigation authority; and (C)an individual’s right to seek other remedies, including through a private right of action.
(2)Adjustment to penaltiesAny civil penalty under paragraph (1) may be reduced by the Secretary of Education or Attorney General. In determining the amount of such penalty, or the amount agreed upon in compromise, the appropriateness of the penalty to the size of the operating budget of the educational institution subject to the determination, and the gravity of the violation or failure, and whether the violation or failure was done intentionally, negligently, or otherwise, shall be considered. (3)DistributionAny civil monetary penalty or monetary settlement collected under this subsection shall be transferred to the Grants to Improve Prevention and Response to Sexual Harassment, Sexual Assault, Domestic Violence, Dating Violence, and Stalking on Campus program..
10.GAO reports
(a)GAO reportThe Comptroller General of the United States shall— (1)conduct a study on the effectiveness and efficiency of the grant program under section 304 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 14045b); and
(2)submit a report, not later than 2 years after the date of enactment of this Act, on the study described in paragraph (1), to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives. (b)GAO reportThe Comptroller General of the United States shall—
(1)conduct a study on the effectiveness and efficiency of the grants to improve prevention and response to sexual harassment, sexual assault, domestic violence, dating violence, and stalking, on campus under section 899 of the Higher Education Act of 1965, as added by section 8 of this Act; and (2)submit a report, not later than 2 years after the date of enactment of this Act, on the study described in paragraph (1), to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.

